Citation Nr: 0513192	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  02-04 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, including spondylolysis at L5-S1.

2.  Entitlement to service connection for degenerative joint 
disease (claimed as a bilateral leg condition).

3.  Entitlement to service connection for disabilities of the 
feet, toes and in-steps.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran served on active duty from March 3, 1978 to April 
13, 1978.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from an April 2001 rating decision by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
spondylolysis at L5-S1, degenerative joint disease (claimed 
as a bilateral leg condition), and disabilities of the feet, 
toes and in-steps.

In November 2003 the Board remanded the case.  The issues 
remain denied.  The case has been returned for appellate 
review.

Given the diagnoses of record and the veteran's contentions 
set forth on appeal, the issues before the Board are listed 
on the title page.  


FINDINGS OF FACT

1.  The veteran's spondylolysis at L5-S1 existed prior to 
service.

2.  The veteran's spondylolysis at L5-S1 did not increase in 
severity during service due to a superimposed injury.  His 
spondylolisthesis and degenerative disc disease of the lumbar 
spine are not the result of any in-service superimposed 
injury, nor are they related to service.

3.  The degenerative joint disease (claimed as a bilateral 
leg condition) is not related to service.

4.  The disabilities of the feet, toes and in-steps are not 
related to active service.




CONCLUSIONS OF LAW

1.  The veteran's low back disorder, including spondylolysis 
at L5-S1, was not incurred in or aggravated by aggravated by 
active service.  38 U.S.C.A. §§ 1111, 1131, 1132, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2004).

2.  The veteran's degenerative joint disease (claimed as a 
bilateral leg condition) was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).

3.  The veteran's disabilities of the feet, toes and in-steps 
were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Spondylolysis at L5-S1

Law and Regulation

The veteran seeks service connection for his current low back 
disorders, to include spondylolysis at L5-S1.  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  

Service connection may not be allowed for congenital or 
developmental defects.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  A congenital disorder is not a disease 
within the meaning of applicable legislation referable to 
service connection.  38 C.F.R. § 3.303(c).  Nonetheless, 
service connection may be granted for hereditary diseases 
which either first manifest themselves during service, or 
which pre-exist service and progress at an abnormally high 
rate during service.  VAOPGCPREC 67-90.  Service connection 
may also be granted for congenital defects subject to 
superimposed disease or injury.  VAOPGCPREC 82-90.

When determining whether a disorder was incurred in or 
aggravated in service, every veteran is considered to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, except where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such.  
38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be presumed to have been 
aggravated by service "where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease."  38 C.F.R. § 3.306(a); see also 38 
U.S.C.A. § 1153.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b).  The benefit of the doubt 
rule is inapplicable when the evidence preponderates against 
the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

Analysis

In this case, the veteran entered service absent a notation 
of disability on his entrance examination; thus, he is 
presumed to have entered service in sound condition.  
38 U.S.C.A. § 1111, 1132; Crowe v. Brown, 7 Vet. App. 238, 
245 (1994).  See also 38 U.S.C.A. § 1132.  Because the 
presumption of soundness has attached, VA holds the burden of 
proving by clear and unmistakable evidence that both (1) the 
veteran's disease or injury pre-existed service and (2) that 
such disease or injury was not aggravated by service.  
VAOGCPREC 3-03.  

The evidence clearly and unmistakably shows that the 
veteran's spondylolysis existed prior to service.  The 
veteran's short period of active duty in conjunction with the 
Medical Board's report noting that the veteran's 
spondylolysis at L5-S1 is a congenital defect clearly and 
unmistakably rebuts the veteran's presumption of soundness at 
the time of entry into service.  See generally 38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303(c), 3.304(b); VAOPGCPREC 82-90.  
As previously noted, service connection is not precluded for 
an injury superimposed on a congenital defect.  VAOPGCPREC 
82-90.  The post service medical reports record diagnoses of 
Grade I L5-S1 spondylolithesis and degenerative disc disease 
of the lumbar spine.  Thus, the veteran must establish 
entitlement to service connection on an aggravation basis, 
i.e., increased severity due to a superimposed injury.

To establish service connection on an aggravation, there must 
be evidence of an increase in the underlying pathology of the 
disability due to injury during service, beyond the normal 
progress of the disease.  38 C.F.R. § 3.306(a); VAOPGCPREC 
82-90.  Evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service, as evidence of whether a pre-
existing condition was aggravated by military service.  
38 C.F.R. § 3.306(b); Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir.  2000).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In this case, the evidence fails to demonstrate that any in-
service event or injury caused the veteran's spondylolysis at 
L5-S1 to permanently increased in severity or result in any 
other chronic disability.  Rather, the record merely shows 
that the veteran received temporary treatment for pain due to 
spondylolsis at L5-S1 during service.  From 1978 to 1998 the 
record is silent for any complaints of or treatment for 
spondylolysis at L5-S1, and VA and non-VA treatment reports 
from 1998 to 2004 merely show treatment for pain for Grade I 
L5-S1 spondylolisthesis and degenerative disc disease of the 
lumbar spine.  Except for the veteran's own historical 
recollection, not one of the reports suggests that his 
spondylolysis at L5-S1, spondylolisthesis or degenerative 
disc disease are related to service.  Further, the veteran's 
lay assertions, without supporting medical evidence, are 
insufficient to establish such.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Here, the absence of any in-service injury and the absence of 
any post-service medical records until 1998, approximately 20 
years after service, showing treatment for a back disability 
are decisive.  That is, the competent medical evidence 
establishes that the veteran's in-service symptoms were 
temporary, that the underlying condition did not worsen, and 
that the veteran did not incur any superimposed injury of his 
spondylolsis at L5-S1.  Temporary or intermittent flare-ups 
of a preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Given the aforementioned, the presumption 
of aggravation does not attach, and no additional 
consideration of this matter is warranted.   Thus, the 
evidence weighs against his claim in this regard.

As an aside, because diagnoses of Grade I L5-S1 
spondylolisthesis and degenerative disc disease of the lumbar 
spine are of record and the veteran attributes his current 
low back disorders to service, the Board notes that there is 
no competent medical evidence demonstrating that those 
disorders had their onset in service or linking them to 
active service.  Additionally, as previously noted, the 
veteran is not competent to assert such.  Espiritu, supra.

The preponderance of the evidence weighs against the 
veteran's claim of entitlement to service connection for a 
low back disorder, to include spondylolysis at L5-S1, and is 
not in equipoise.  The claim is denied.  38 U.S.C.A. §§ 1111, 
1131, 1132, 1137, 5107(b); 38 C.F.R. §§ 3.303, 3.306.

Bilateral leg condition and disabilities of the feet, toes, 
and in-step

The veteran also seeks service connection for a bilateral leg 
condition and disabilities of the feet, toes, and in-step.  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.

Establishing service connection requires medical diagnosis of 
current disability; medical, and in some circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table).

In this case, the first two criteria of Caluza have been met.  
The record shows diagnoses of cellulitis possibly due to 
osteomyelitis of the foot, diabetic ulcers of the foot, and 
acroteratosis verruciformis of the left leg.  The record also 
shows that the veteran underwent an arthroplasty of the left 
2nd, 3rd, and 4th digits for hammertoes.  The veteran maintains 
that those disabilities are related to active service, and 
the service medical records show that in March 1978 he 
complained of pain of the feet and legs.  An assessment of 
muscle pain was made at that time.  

The third criterion of Caluza has not been met.  There is no 
competent medical evidence of record relating the veteran's 
bilateral leg disorder or disabilities of the feet, toes, and 
in-steps to active service.  Although the medical reports 
from the Social Security Administration, VA Medical Centers, 
and private physicians dated from 1998 to 2004 show treatment 
for the aforementioned disorders, they attribute the 
veteran's disorders of the legs and feet to nonservice-
connected disabilities such as obesity, diabetes mellitus, 
and diabetic neuropathy.  Further, as discussed above, 
service connection for a low back disability is not in 
effect; thus, service connection in this regard is 
prohibited.  See 38 C.F.R. § 3.310 (2004).  

Except for documenting the veteran's own historical 
recollection, not one of the medical reports references 
service or any event from service.  Without such supporting 
medical evidence, the veteran's assertions are of little or 
no probative value and are insufficient to establish service 
connection.  Espiritu v. Derwinski, 2 Vet. App. 492.  
Additionally, the transcriptions of the veteran's lay history 
unenhanced by any medical comment by an examiner cannot be 
transformed into competent medical evidence merely because 
the transcriber happen to be a medical professional.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); LeShore v. Brown, 
8 Vet. App. 406 (1995).  

Given the absence of competent medical evidence creating a 
nexus between the veteran's bilateral leg conditions and 
disabilities of the feet, toes, and in-steps, the 
preponderance of the evidence weighs against his claims, and 
is not in equipoise.  The claims are denied.  38 U.S.C.A. 
§§ 1131, 5107(b); 38 C.F.R. §§ 3.303.

Veterans Claims Assistance Act of 2000 (VCAA)

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  

The veteran and his representative have been notified of the 
information and medical or lay evidence needed to 
substantiate his claims.  By rating decision dated in April 
2001, Statement of the Case dated in April 2002, Supplemental 
Statement of the Case dated in February 2005, and VA letter 
dated in October 2004, VA apprised the veteran and his 
representative of the law applicable in adjudicating the 
appeal, the reasons and bases for the VA decision, and the 
information and evidence needed to substantiate the claims.  
In the October 2004 letter, VA told the veteran that to 
substantiate his claims, he needed to demonstrate that he had 
sustained an injury in military service or a disease that 
began in or was made worse during military service; a current 
physical or mental disability; and a relationship between his 
current disability and injury, disease, or event in service.  
VA told the veteran that he should provide medical 
information and/or evidence about his doctor's records, 
medical diagnoses, and medical opinions, and that he should 
submit any evidence in his possession that would serve to 
substantiate his claims.  VA also told the veteran that it 
would assist him with obtaining medical records, employment 
records, or records from other Federal agencies.  VA has 
fulfilled its duty to inform the veteran of the information 
and evidence needed to substantiate his claims.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran, and such evidence has 
been obtained and associated with the claims folder.  The 
evidence includes service medical records associated with 
active duty, reports of VA medical reports dated from 2000 to 
2004, reports from the Social Security Administration, and 
private medical reports dated in 1998.  The veteran was 
furnished medical release of information forms and told to 
inform VA of any additional dates and places of treatment, as 
well as any other pertinent information or evidence in the 
veteran's control.  Neither the veteran nor his 
representative has identified any outstanding evidence which 
could be used to support the issue on appeal.  

In November 2003, the Board remanded this appeal and directed 
the RO to schedule the veteran for a VA examination to 
ascertain the nature and etiology of his lumbar spine 
disability.  In October 2004, the RO scheduled the veteran 
for such examination.  He failed to appear.  By letter dated 
in December 2004, which was reissued due to a change in 
address, see February 2005 SSOC, VA also apprised the veteran 
of the provisions of 38 C.F.R. § 3.655 and asked him if he 
wanted to report for an examination.  The veteran did not 
respond.  In the February 2005 SSOC, the RO again told the 
veteran about the consequences of his failure to appear.  The 
veteran again did not respond.  Thus, no additional action in 
this regard is warranted.  In accordance with 
38 C.F.R. § 3.655, the above determinations are based on the 
evidence of record.  

In the April 2001 rating determination, the RO referenced 
Internet research from the New York University Department of 
Neurosurgery.  No documentation of such research is of 
record.  As such, the research findings were not used in the 
adjudication of this appeal.  Despite the foregoing, as 
demonstrated by the above-discussed reasons and bases, the 
preponderance of the evidence still weighs against the 
veteran's claims.  Thus, no additional action in this regard 
is warranted.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (A 
remand is inappropriate where there is no possibility of any 
benefit flowing to the veteran).

VA has met its duty to assist the veteran in the development 
of this appeal and there is no need for further development.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(d).

No prejudice has resulted to the veteran by the Board's 
consideration of this appeal.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).


ORDER

Service connection for a low back disorder, including 
spondylolysis at L5-S1, is denied. 

Service connection for degenerative joint disease (claimed as 
a bilateral leg condition) is denied.

Service connection for disabilities of the feet, toes and in-
steps are denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


